DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 15/348,188 11/10/2016 ABN
15/348,188 has PRO 62/254,314 11/12/2015
	This office action is in response to Applicant’s amendment submitted April 26, 2022.  Claims 1-20 are pending.
Applicant's election with traverse of Group I, claims 1-7 and 11-17 in the reply filed on January 4, 2022 is acknowledged.  Claims 8-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 4, 2022.
The rejection of claims 1-7 and 11-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossel (US 20100291195A1, November 18, 2010) in view of Bartos (US 2016/0081959 A1, March 24, 2016, cited on IDS).
Fossel teaches a topical cream or transdermal patch containing arginine or an arginine derivative, for application to the skin of a subject where increased blood flow is desired.  See claims 44 and 49.  When administered to the scalp, it causes hair growth [0008].  The preferred concentration of arginine is 12.5 % w/v [0014].  L-arginine hydrochloride is preferred, but other precursors of nitric oxide can be used, and the alternative agent would simply be substituted for L-arginine [0016]-[0017].  The subject having male pattern baldness (paragraph [0004]) is also considered to be in need of increasing hair thickness.
Fossel does not teach that the arginine derivative is inositol-stabilized arginine silicate.
Bartos teaches a topical treatment comprising arginine silicate inositol (ASI) [0011].  See also claim 10.  Arginine and silica from ASI are highly bioavailable, meaning that less is needed to provide a similar effect seen from other arginine sources [0019].  ASI is a better product that can replace arginine alone [0007].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the Fossel method wherein ASI is used in place of arginine.  Simple substitution of ASI for arginine would result in the claimed invention, and the results would be predictable because Bartos teaches that ASI is intended to replace arginine and is more bioavailable.  It would have been further obvious to optimize the amount of ASI used by routine experimentation.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”  There is no evidence in the specification that the claimed concentration is critical for increasing hair growth or hair thickness.  The examples in the specification are drawn to wound healing.
Response to Arguments
Applicant argues that Bartos is not analogous art to the present invention.  This argument is not persuasive because both Bartos and the present invention are drawn to therapeutic use of ASI.  MPEP 2141.01(a) states that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  References drawn to therapeutic use of ASI are from the same field of endeavor (that field of endeavor being therapeutic use of ASI) and are reasonably pertinent to the problem faced by the inventor because the same therapeutic agent is being employed.
Applicant argues that Bartos would render Fossel unsatisfactory for its intended purpose or be incompatible to modify because Bartos only teaches an ASI composition comprising 40% arginine.  This argument is not persuasive because Bartos teaches that ASI (the complex) is 40% arginine.  Bartos does not teach that the therapeutic composition must be 40% arginine.  Bartos actually teaches that the active agent can comprise 1-99% of the composition [0101].
Applicant argues that the examiner provides no rationale as to why modification with ASI would yield predictable results of hair growth because ASI is used for a different purpose than hair growth and ASI is a different compound than arginine. This argument is not persuasive because Fossel teaches that alternative agents can be substituted for L-arginine hydrochloride and Bartos teaches that ASI is a more bioavailable product that can replace arginine alone.
Applicant argues that the examiner has relied on impermissible hindsight.  This argument is not persuasive because the rejection does not include knowledge gleaned only from Applicant’s disclosure.  The rejection takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made.  MPEP 2145 states:  “Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." 

Claims 1-5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossel (US 20030028169A1, February 6, 2003, cited on IDS) in view of Bartos (US 2016/0081959 A1, March 24, 2016, cited on IDS).
Fossel teaches a method of promoting hair growth comprising administering arginine or an arginine derivative topically to the skin, at a concentration of 5-35% by weight.  See claim 12.  The concentration is a cream or a gel [0003].  Arginine or its derivatives may also be used in a concentration of 1-35% [0013].  The subject having male pattern baldness (paragraph [0006]) is also considered to be in need of increasing hair thickness.
Fossel does not teach that the arginine derivative is inositol-stabilized arginine silicate.
Bartos teaches a topical treatment comprising arginine silicate inositol (ASI) [0011].  See also claim 10.  Arginine and silica from ASI are highly bioavailable, meaning that less is needed to provide a similar effect seen from other arginine sources [0019].  ASI is a better product that can replace arginine alone [0007].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the Fossel method wherein ASI is used in place of arginine.  Simple substitution of ASI for arginine would result in the claimed invention, and the results would be predictable because Bartos teaches that ASI is intended to replace arginine and is more bioavailable.  It would have been further obvious to optimize the amount of ASI used by routine experimentation.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”  There is no evidence in the specification that the claimed concentration is critical for increasing hair growth or hair thickness.  The examples in the specification are drawn to wound healing.
Response to Arguments
Applicant argues that Bartos is not analogous art to the present invention.  This argument is not persuasive because both Bartos and the present invention are drawn to therapeutic use of ASI.  MPEP 2141.01(a) states that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  References drawn to therapeutic use of ASI are from the same field of endeavor (that field of endeavor being therapeutic use of ASI) and are reasonably pertinent to the problem faced by the inventor because the same therapeutic agent is being employed.
Applicant argues that Bartos would render Fossel unsatisfactory for its intended purpose or be incompatible to modify because Bartos only teaches an ASI composition comprising 40% arginine.  This argument is not persuasive because Bartos teaches that ASI (the complex) is 40% arginine.  Bartos does not teach that the therapeutic composition must be 40% arginine.  Bartos actually teaches that the active agent can comprise 1-99% of the composition [0101].
Applicant argues that the examiner provides no rationale as to why modification with ASI would yield predictable results of hair growth because ASI is used for a different purpose than hair growth and ASI is a different compound than arginine. This argument is not persuasive because Fossel teaches that alternative agents can be substituted for L-arginine hydrochloride and Bartos teaches that ASI is a more bioavailable product that can replace arginine alone.
Applicant argues that the examiner has relied on impermissible hindsight.  This argument is not persuasive because the rejection does not include knowledge gleaned only from Applicant’s disclosure.  The rejection takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made.  MPEP 2145 states:  “Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." 

Claims 1-5, 7, 11-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 20315174 U1 (machine translation) and EP 1040815 A1 (machine translation) in view of Bartos (US 2016/0081959 A1, March 24, 2016, cited on IDS).
DE 20315174 U1 teaches an arginine-containing shampoo for hair growth or increasing hair thickness [0001].  The shampoo contains 0.01-10% by weight arginine [0014].  The arginine-containing hair tonic taught in EP 1040815 A1 is used in combination with the shampoo [0040].
EP 1040815 A1 teaches a hair lotion containing arginine for preventing hair loss and promoting hair growth.  See paragraphs [0001], [0007], [0008].  The examples in paragraphs [0007] and [0008] contain 10 or 20 grams of arginine in about 1 liter, for a concentration of about 1-2%.
DE 20315174 U1 and EP 1040815 A1 do not teach the use of arginine silicate inositol.  
Bartos teaches a topical treatment comprising arginine silicate inositol (ASI) [0011].  See also claim 10.  Arginine and silica from ASI are highly bioavailable, meaning that less is needed to provide a similar effect seen from other arginine sources [0019].  ASI is a better product that can replace arginine alone [0007].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the DE 20315174 U1 and EP 1040815 A1 method wherein ASI is used in place of arginine.  Simple substitution of ASI for arginine would result in the claimed invention, and the results would be predictable because Bartos teaches that ASI is intended to replace arginine and is more bioavailable.  It would have been further obvious to optimize the amount of ASI used by routine experimentation.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”  There is no evidence in the specification that the claimed concentration is critical for increasing hair growth or hair thickness.  The examples in the specification are drawn to wound healing.
Response to Arguments
Applicant argues that Bartos is not analogous art to the present invention or to the secondary references used.  This argument is not persuasive because both Bartos and the present invention are drawn to therapeutic use of ASI.  Both Bartos and the secondary references are drawn to therapeutic use of an arginine compound.  MPEP 2141.01(a) states that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  References drawn to therapeutic use of ASI are from the same field of endeavor (that field of endeavor being therapeutic use of ASI) and are reasonably pertinent to the problem faced by the inventor because the same therapeutic agent is being employed.
Applicant argues that Bartos would render the secondary references unsatisfactory for their intended purposes or be incompatible to modify because Bartos only teaches an ASI composition comprising 40% arginine.  This argument is not persuasive because Bartos teaches that ASI (the complex) is 40% arginine.  Bartos does not teach that the therapeutic composition must be 40% arginine.  Bartos actually teaches that the active agent can comprise 1-99% of the composition [0101].
Applicant argues that the examiner provides no rationale as to why modification with ASI would yield predictable results of hair growth because ASI is used for a different purpose than hair growth and ASI is a different compound than arginine. This argument is not persuasive because Bartos teaches that ASI is a more bioavailable product that can replace arginine alone.
Applicant argues that the examiner has relied on impermissible hindsight.  This argument is not persuasive because the rejection does not include knowledge gleaned only from Applicant’s disclosure.  The rejection takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made.  MPEP 2145 states:  “Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623